 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CORNELL EUGENE WILSON, Jr.,                     No. 2:21-cv-0793 KJN P
12                       Petitioner,
13            v.                                         ORDER
14       PAUL THOMPSON,
15                       Respondent.
16

17           Petitioner, a federal prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241. The application attacks a conviction and sentence imposed

19   by the U.S. District Court for the Central District of California.

20           On June 7, 2021, petitioner filed a motion to supplement the petition. (ECF No. 4.)

21   However, Local Rule 220 requires that changed pleadings be complete without reference to any

22   prior pleading. 1 Accordingly, petitioner is granted leave to amend his petition to include all of his

23

24   1
       “Unless prior approval to the contrary is obtained from the Court, every pleading to
     which an amendment or supplement is permitted as a matter of right or has been allowed
25   by court order shall be retyped and filed so that it is complete in itself without reference
26   to the prior or superseded pleading. No pleading shall be deemed amended or
     supplemented until this Rule has been complied with. All changed pleadings shall contain
27   copies of all exhibits referred to in the changed pleading. Permission may be obtained
     from the Court, if desired, for the removal of any exhibit or exhibits attached to a
28   superseded pleading, in order that the same may be attached to the changed pleading.” L.R. 220.
 1   claims or grounds for relief in one document. As a general rule, an amended pleading supersedes

 2   the prior pleading. See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.

 3   2015) (“an ‘amended complaint supersedes the original, the latter being treated thereafter as non-

 4   existent.’” (internal citation omitted)). Once petitioner files an amended petition, the original

 5   pleading no longer serves any function in the case. Therefore, in an amended petition, as in an

 6   original petition, each claim and its supporting facts must be sufficiently alleged. If petitioner

 7   fails to file an amended petition, this action will proceed on the original petition.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1. Petitioner’s motion (ECF No. 4) is denied; and

10            2. Petitioner is granted thirty days in which to file an amended petition that includes all of

11   his claims and supporting facts in one pleading.

12   Dated: July 15, 2021

13

14
     /wils0793.amd
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
